Case 2:20-cr-00027-SPC-MRM Document 39 Filed 07/17/20 Page 1 of 5 PageID 105




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:20-cr-27-FtM-38MRM

FRANCISCO JOAQUIN-SABINO


                                          ORDER1

       Before the Court is Defendant Francisco Joaquin-Sabino’s Appeal of United States

Magistrate Judge’s Denial of Motion for Essential Medical Testing (Doc. 34), and the

Government’s response in opposition (Doc. 36). For the below reasons, the Court denies

the appeal.

                                      BACKGROUND

       Defendant pled guilty to illegally reentering this country under 8 U.S.C.

§ 1326(a) and will be sentenced later this month. In the interim, Defendant moved the

Court to order the United States Marshal (and its designee, the Glades County Jail) to

test him for COVID-19 because inmates and jail staff tested positive for the virus. He

claimed not doing so violates his Fifth Amendment due process rights, Sixth Amendment

right to counsel, and other statutory rights under 18 U.S.C. § 3553(a).

       The Government opposed the motion. It argued that Defendant was challenging

the conditions of his confinement, which requires a separate civil suit. The United States

Magistrate Judge agreed with the Government, finding that “Defendant’s motion


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cr-00027-SPC-MRM Document 39 Filed 07/17/20 Page 2 of 5 PageID 106




challenges the conditions of his confinement and, as such, Defendant’s complaints must

be raised in an appropriate civil cause of action after pursuing and exhausting

administrative remedies.” (Doc. 33 at 1 (citations omitted)). The Magistrate Judge also

found that Defendant did not show how the lack of a COVID test denied his access to

counsel or ability to prepare a defense. Finally, he rejected Defendant’s § 3553(a)

argument because the Court could order a medical exam if it needs more information

than in the presentence investigative report. Defendant appeals the Magistrate Judge’s

decision. (Doc. 34).

                                    LEGAL STANDARD

       Under Federal Rule of Criminal Procedure 59(a), a party may object to a

magistrate judge’s ruling on a non-dispositive matter. Fed. R. Crim. P. 59(a). The district

court may “modify or set aside any part of the order that is contrary to law or clearly

erroneous.” Id. A finding is clearly erroneous if the district court is “left with the definite

and firm conviction that a mistake has been made.” See United States v. Pollock, No.

3:11-cr-71, 2014 WL 5782778, at *1 (M.D. Fla. Nov. 6, 2014) (citing Holton v. City of

Thomasville Sch. Dist., 425 F.3d 1325, 1350 (11th Cir. 2005)). The district court also

reviews the magistrate judge’s application of law de novo, because “application of an

improper legal standard . . . is never within a court’s discretion.” United States v. Doe,

No. 98-00721-CR, 2009 WL 10720338, at *3 (S.D. Fla. Oct. 23, 2009) (quoting Johnson

& Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1246 (11th Cir.

2002)); see also United States v. Maradiaga, No. 19-CR-00653, 2020 WL 2494578, at *1

(N.D. Cal. May 14, 2020) (“An order is contrary to law when it fails to apply or misapplies

relevant statutes, case law, or rules of procedure.” (internal quotes and citations omitted)).




                                              2
Case 2:20-cr-00027-SPC-MRM Document 39 Filed 07/17/20 Page 3 of 5 PageID 107




                                      DISCUSSION

      Defendant’s only claim on appeal concerns his due process challenge. According

to Defendant, because another federal detainee at Glades County Jail was tested for

COVID, due process requires him to be treated equally and tested too. Defendant

maintains the Magistrate Judge made no finding on this argument.

      The Government disagrees.        It responds the Magistrate Judge’s finding that

Defendant must raise his complaints in a civil suit includes his due process challenge.

The Government then addresses the merits, pointing out that “a rational basis for testing

one inmate and not another may be because the tested inmate is exhibiting symptoms of

the coronavirus. Nowhere does the defendant claim to exhibit any symptoms of the

coronavirus, nor does he claim to have made an administrative request to be tested by

the Glades County Jail.” (Doc. 36 at 4-5).

      After independently reviewing the record, parties’ arguments, and applicable law,

the Magistrate Judge correctly denied Defendant’s motion.         He addressed the due

process argument, even if not directly. He found that “Defendant’s motion challenges the

conditions of his confinement” and must be raised in a separate civil suit. (Doc. 33 at 1).

This language is clear and unmistakable: all Defendant’s arguments—including due

process—do not belong in this criminal action. The Magistrate Judge’s finding on this

point is neither clearly erroneous nor contrary to law. See, e.g., United States v. Darcy,

No. 1:17-CR-00036-MR-WCM, 2020 WL 2573251, at *4 (W.D.N.C. May 21, 2020); United

States v. Luong, No. CR 99-433WBSGGH, 2009 WL 2852111, at *1 (E.D. Cal. Sept. 2,

2009) (“As several courts have recognized, the proper procedure to redress a defendant’s

grievances regarding treatment within a jail or prison is to file a civil suit against the




                                             3
Case 2:20-cr-00027-SPC-MRM Document 39 Filed 07/17/20 Page 4 of 5 PageID 108




relevant parties pursuant to 42 U.S.C. § 1983, rather than a motion in his criminal case.”

(citations omitted)).

       The Magistrate Judge was entirely correct to conclude that Defendant’s due

process argument is better suited for a civil case. The only parties to this criminal action

are the Government and Defendant. But Defendant’s claims of not receiving a COVID

test involve the Marshal and Sheriff of Glades County who are responsible for his custody

and care. Entertaining Defendant’s motion would thus implicate serious due process

concerns for them. See, e.g., United States v. Andrews, No. 1:12-CR-100, 2014 WL

1379683, at *3 (N.D.W. Va. Apr. 8, 2014).

       Defendant’s due process claim is also lacking a necessary component. Defendant

argues that he is similarly situated to an unidentified inmate detained in the Glades County

Jail who received a COVID test. But other than Defendant’s say so, the record is devoid

of facts showing that Defendant and the inmate are truly similarly situated. Such a finding

is critical to a due process claim.

       Two unrelated points bear mentioning. First, other than inmates and jail staff

testing positive for the virus, Defendant has not shown his exposure to the disease. And

he does not even allege to suffer from COVID symptoms. He no more knows that he has

been exposed to the virus than any other illness. The Glades County Jail also has

procedures in place, like medical isolation and treatment, should Defendant contract, or

manifest symptoms of COVID.

       Second, Defendant does not assert an inability to confer with his attorney

telephonically or by video. Nor does he contend that doing so has undermined his ability

to prepare his defense or build a relationship with his attorney. In fact, Defendant pleaded




                                             4
Case 2:20-cr-00027-SPC-MRM Document 39 Filed 07/17/20 Page 5 of 5 PageID 109




guilty by a videoconference and voluntarily consented to have his sentencing conducted

in the same manner. (Doc. 25; Doc. 28). The Court is satisfied that videoconference and

telephone will allow Defendant access to counsel as needed.2

      Accordingly, it is now

      ORDERED:

      Defendant Francisco Joaquin-Sabino’s Appeal of United States Magistrate

Judge’s Denial of Motion for Essential Medical Testing (Doc. 34) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on this 17th day of July 2020.




Copies: Counsel of Record




2 All in-court hearings have been suspended because of COVID and that will not change
for Defendant’s sentencing. The Court will conduct the sentencing by videoconference
and permit Defendant whatever time needed before or during sentencing to speak
privately with his attorney.



                                          5
